Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is a rotary electric machine, but is cited to depend on a feeding body.  As such claim 6 does not further limit the subject matter in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuyama et al. (U. S. Patent 6,294,851) and Yagi (U. S. Patent Publication 2001/0028130).
Regarding claim 1, Matsuyama et al. teaches a feeding body comprising: 
a power supply main body including a conductor; 
a terminal formed at one end of the power supply main body; and 
a protection portion formed, by molding, at a junction with the terminal of the power supply main body, the protection portion comprising: 
a (slotted member) assembled on the power supply main body (as shown in figures 3 and 4); and 
a cover part 4b formed by molding in a state in which the power supply main body is positioned in a cavity of a mold while a clamp part of the clip is sandwiched between pieces of the mold (mold cavity shown in figures 5 and 6).
(2) Matsuyama et al. does not teach a member in the form of a clip.
(3) Yagi teaches a holding member 14 which is essentially a clip, that holds the bus bar for a form of insert moldings, as shown in figures 1(A) and 1(B) and 1(C).  The holding member is positioned in the cavity of the mold, positioned between pieces of the mold.  The motivation of 
(4) The feeding body by Matsuyama et al. may be modified in view of Yagi, wherein the support member of the power supply body is in the form of a clip.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the clip motivated to keep the power conducting bus bar positioned within and not touching the mold, while the resin is filling the rest of the cavity of the mold, taught by Yagi.
Regarding claim 2, the combination of Matsuyama et al. and Yagi teaches the feeding body according to claim, and Yagi teaches wherein the clip and the cover part are made of identical resin material 
Regarding claim 3, the combination of Matsuyama et al. and Yagi teach the feeding body according claim 1, and Yagi teaches the limitation wherein the power supply main body comprises a position-restricting portion at a site covered by the cover part (the parts covered by the resin are the portion); and 
the clip comprises a restricted section capable of being engaged with the position-restricting portion while the clip is assembled on the power supply main body (the part covered by the clip is a restricted portion capable of being engaged by the portion in a result like figure 2(C)).
Regarding claim 4, the combination of Matsuyama et al. and Yagi teach the feeding body according to claim 1, and Yagi teaches wherein a surface of the cover part and a surface of the clamp part are leveled (when the covered part is formed by the mold, it will  be at the level of the clamp part 14).
Regarding claim 5, the combination of Matsuyama et al. and Yagi teaches the feeding body according to claim 1, and Yagi teaches wherein the clip comprises an engagement means 
Regarding claim 6, the combination of Matsuyama et al. and Yagi the feeding body according to claim 1, and the combination of Matsuyama et al. and Yagi teach a rotary electric machine comprising the feeding body (Matsuyama et al., abstract). 
Regarding claim 7, the combination of Matsuyama et al. and Yagi teach the feeding body according to claim 2, and Yagi teaches wherein the power supply main body comprises 
a position-restricting portion at a site covered by the cover part (the parts covered by the resin are the portion); and 
the clip comprises a restricted section capable of being engaged with the position-restricting portion while the clip is assembled on the power supply main body (the part covered by the clip is a restricted portion capable of being engaged by the portion in a result like figure 2(C)).
Regarding claim 8, the combination of Matsuyama et al. and Yagi teach the feeding body according to claim 2, and Yagi teaches wherein a surface of the cover part and a surface of the clamp part are leveled (when the covered part is formed by the mold, it will  be at the level of the clamp part 14, figure 1B).
Regarding claim 9, the combination of Matsuyama et al. and Yagi teach the feeding body according to claim 3, and Yagi teaches wherein a surface of the cover part and a surface of the clamp part are leveled (when the covered part is formed by the mold, it will  be at the level of the clamp part 14, figure 1B).
Regarding claim 10, the combination of Matsuyama et al. and Yagi teaches the feeding body according to claim 7, and Yagi teaches wherein a surface of the cover part and a surface of the clamp part are leveled (when the covered part is formed by the mold, it will  be at the level of the clamp part 14, figure 1B).
Regarding claim 11, the combination of Matsuyama et al. andrf2 teach the feeding body according to claim 2, Yagi teaches wherein the clip comprises an engagement means configured to be able to be engaged with the power supply main body (as shown in figure 1(A)).    The engagement means are not interpreted to read on the applicant’s particular means disclosed in the applicant’s specification and drawings.
Regarding claim 12, the combination of Matsuyama et al. and Yagi teach the feeding body according to claim 3, wherein the clip comprises an engagement means configured to be able to be engaged with the power supply main body (as shown in figure 1(A)).    The engagement means are not interpreted to read on the applicant’s particular means disclosed in the applicant’s specification and drawings.
Regarding claim 13, the combination of Matsuyama et al. and Yagi teach the feeding body according to claim 7, wherein the clip comprises an engagement means configured to be able to be engaged with the power supply main body (as shown in figure 1(A)).    The engagement means are not interpreted to read on the applicant’s particular means disclosed in the applicant’s specification and drawings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
The examiner notes that the applicant’s particular disclosure for the form of the terminal and clamp combination, provides the terminal having a bar shape, and the clamp according figures 5A and 5B, having a base part in the form of a block, a thinner part with ribs attached to the block touching the width face of the terminal , and a hook connecting the thinner part, where the base encloses a first side of the bar shape of the terminal and the hook engages an opposite side of the bar shape of the terminal. The examiner suggests the applicant recite further structure of the disclosure, in view to an amended response to distinguish over the prior art of record. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 28, 2021